Case: 20-30045      Document: 00516175361          Page: 1     Date Filed: 01/21/2022




            United States Court of Appeals
                 for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 21, 2022
                                    No. 20-30045                          Lyle W. Cayce
                                                                               Clerk

   Tony Garnell Pennywell,

                                                             Petitioner—Appellant,

                                       versus

   Tim Hooper, Warden, Louisiana State Penitentiary,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:19-CV-1425


   Before Jolly, Higginson, and Engelhardt, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          This court granted a certificate of appealability on the grounds that
   “[r]easonable jurists would find it debatable whether Pennywell
   demonstrated sufficient diligence and an extraordinary circumstance to
   warrant equitable tolling.” Upon review, we conclude that Pennywell is
   entitled to equitable tolling.
Case: 20-30045         Document: 00516175361              Page: 2       Date Filed: 01/21/2022




                                          No. 20-30045


           Based on the undisputed facts before us, 1 Pennywell delivered his
   petition for direct review of his state conviction—which resulted in multiple
   life sentences—to prison guards for mailing and, through some unknown
   fault in the mailing process, the Louisiana Supreme Court never received the
   petition. Once Pennywell discovered the petition had never arrived at the
   Louisiana Supreme Court, he promptly refiled it. As a result of the
   untimeliness caused by the mailing failure of his first petition, however, the
   Louisiana Supreme Court dismissed his renewed petition for direct review as
   untimely. State ex rel. Pennywell v. Pennywell, 189 So.3d 1074, 1075 (La. 2016).
   This decision was the basis for all subsequent denials of Pennywell’s seeking
   post-conviction relief, both in the Louisiana Supreme Court for state habeas
   and in the district court for federal habeas in this case. See State v. Pennywell,
   279 So.3d 908, 908–09 (La. 2019); Pennywell v. Warden, No. 1:19-CV-1425-
   P, 2019 U.S. Dist. LEXIS 223455 (W.D. La. Dec. 27, 2019) (adopting
   Pennywell v. Warden, No. 1:19-CV-1425-P, 2019 U.S. Dist. LEXIS 223440
   (W.D. La. Dec. 4, 2019) (magistrate judge’s report and recommendation)).
           The failure to timely deliver the petition to the Louisiana Supreme
   Court was through no fault of Pennywell, as the state district court noted.
   State v. Pennywell, No. 312,478 (La. Dist. Ct. Oct. 13, 2017). Thus, by the
   failure of the mail system, Pennywell was “prevented in some extraordinary
   way from asserting his rights.” Felder v. Johnson, 204 F.3d 168, 171 (5th Cir.
   2000) (quoting Coleman v. Johnson, 184 F.3d 398, 402 (5th Cir. 1999)



           1
            Although the warden has received notice of this appeal, he has failed to respond.
   The clerk’s office sent Pennywell’s certificate of appealability and the briefing schedule to
   the warden. It also sent a letter notifying the warden when his response brief had not been
   received by the briefing schedule’s deadline and included instructions for filing a brief out
   of time. Thus, on this record, Pennywell’s allegations supporting equitable tolling are
   unchallenged—that is, Pennywell timely delivered his petition to prison authorities for
   mailing and the Supreme Court of Louisiana never received it.




                                                2
Case: 20-30045      Document: 00516175361          Page: 3    Date Filed: 01/21/2022




                                    No. 20-30045


   (internal quotation marks omitted)). Further, upon discovering the defect in
   the mailing of his direct petition, and in all subsequent filings, Pennywell has
   diligently pursued his rights. Given these undisputed facts before us, we
   conclude that Pennywell has demonstrated due diligence and an
   extraordinary circumstance that justify equitable tolling in this case. See
   Holland v. Florida, 560 U.S. 631, 649 (2010). Accordingly, we hold that
   Pennywell’s petition before the district court is timely. The district court’s
   judgment of dismissal is, therefore, REVERSED and the case is
   REMANDED for further consideration.
                                              REVERSED and REMANDED.




                                          3